DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s)11, 12, 22,  23 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kilaru et al. (US 20120151524 A1)(Kilaru).
Regarding claim 11, Kilaru discloses a system to monitor advertisement viewing of television advertisements appearing in broadcast television programs received by a plurality of playback devices coupled to a network, the system comprising:
a database management system configured to store identifying information about the television advertisements appearing in the broadcast television programs, wherein the identifying information is stored on a non-transitory digital storage medium;
[0034] Having received a signal carrying an advertisement (204), the receiver 102 may temporarily store the advertisement (204) in a computer readable storage medium 126.
a content analysis system executing on a first processor that is configured to analyze the broadcast television programs prior to distribution of the broadcast television programs to the plurality of playback devices  and to thereby automatically recognize and identify advertisements appearing in each of the broadcast television programs, and to associate the identified advertisements with the identifying information for storage in the database management system 	[0037] Having compiled the available viewing data, the located or recognized advertisement may be searched for a matrix code 140 or codes (214). Depending on whether an initial matrix code is present, the receiver may compile a matrix code 140 by performing differing operations (216). 
a content server system executing on a second processor that is configured to receive subsequent automated messages that are automatically sent via the network from each of the plurality of playback devices without input from a viewer when the advertisements in the broadcast television are rendered for playback by the playback device, the subsequent automated messages identifying the advertisements in the broadcast television programs that have been processed by the playback devices to present the identified advertisement to [[a]] the viewer, wherein each of the subsequent automated messages comprises the identifying information associated with the advertisement and an indication that the identified advertisement in the broadcast television program has been viewed by the viewer, and wherein the content server system is configured to monitor dates and times that the automated messages from the playback device are received by the content server system to thereby monitor time shifted playback of the television advertisements by the plurality of playback devices in real time as the playback devices perform time shifted playback of the television advertisements based upon the dates and times that the automated messages are received by the content server system.

[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking module configured to keep track of the viewing history on a particular set top box 116 for a particular sitting or over a range of sittings and store them in the computer readable storage medium 126.
  [0038] Referring now to FIG. 3, the time and date of the time shifted viewing may be compiled. The receiver 102 may then search the stored advertisement matrix codes 140 and modify them to include the additional viewing data regarding the time shifted nature of the program viewing (232). The receiver 102 may then temporarily store the additionally revised advertisement (234) and output the revised advertisement to a presentation device (236).
  
the system of claim 11 wherein the content server system is further configured to store the subsequent automated messages for subsequent analysis.
[0029] the reporting server may record and store the viewing data and redirect the reader 106 to an advertiser's website based on the advertisement data provided. In another embodiment, the advertisement data my include a URL to a web interface for an advertisers server. The reader may follow the URL to the advertisers server and provide both the viewing data and the advertiser data and the advertiser server may act on the advertiser data while also sending the viewing data to a reporting server. 

Regarding claim 22, Kilaru disclose the system of claim 11 wherein the identifying information comprises a uniform resource locator (URL) associated with the content server system and with the identified television advertisement.
[0029] As described above, the advertisement data may direct the reader 106 to an advertiser's website, for example, and the viewing data may direct the reader 106 to report the viewer information. In some embodiments, the advertisement data and the viewing data may instead operate together to report the information scanned by the reader 106. For example, in one embodiment, the viewing data may include a URL to a web interface for a reporting server allowing a reader 106 to go to the reporting server and report both the viewing data and the advertisement data. In this embodiment, the reporting server may record and store the viewing data and redirect the reader 106 to an advertiser's website based on the advertisement data provided. In another embodiment, the advertisement data my include a URL to a web interface for an 

Regarding claim 23 Kilaru discloses a computer-implemented process executed by a data processing system to monitor viewing of television advertisements in broadcast television programs received by a plurality of playback devices that are each coupled to a network, the process comprising:
	storing, by the data processing system, identifying information about the television advertisements appearing in the broadcast television programs, wherein the identifying information is stored on a non-transitory digital storage medium;
[0034] With this background, the particular operations that the receiver 102 may take between receiving a signal (202) and transmitting an advertisement to a presentation device 226 may be described in more detail. Having received a signal carrying an advertisement (204), the receiver 102 may temporarily store the advertisement (204) in a computer readable storage medium 126.
	analyzing the broadcast television programs by the data processing system prior to distribution of the broadcast television programs to the plurality of playback devices to thereby automatically recognize and identify advertisements appearing in each of the broadcast television programs, and to associate the identified television advertisements with the identifying information for storage in the non-transitory digital storage medium;

	receiving, by the data processing system, subsequent automated messages via the network from the plurality of playback devices, wherein the subsequent automated messages are automatically transmitted by each of the playback devices without input from a viewer of the playback device to the data processing system in real time when television advertisements in the broadcast television programs are rendered by the playback devices for viewing by viewers, and wherein each of the automated messages received from the playback devices by the data processing system comprises the identifying information associated with the identified advertisement and an indication that the identified advertisement has been viewed by the viewer of the playback device, wherein the identifying information comprises a uniform resource locator (URL) associated with the content server system and with the identified advertisement, and wherein the automated messages received by the content server system are received on the URLs associated with different advertisements; and
[0029] the reporting server may record and store the viewing data and redirect the reader 106 to an advertiser's website based on the advertisement data provided. In another embodiment, the advertisement data my include a URL to a web interface for an advertisers server. The reader may follow the URL to the advertisers server and 
[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking module configured to keep track of the viewing history on a particular set top box 116 for a particular sitting or over a range of sittings and store them in the computer readable storage medium 126.
  [0038] Referring now to FIG. 3, the time and date of the time shifted viewing may be compiled. The receiver 102 may then search the stored advertisement matrix codes 140 and modify them to include the additional viewing data regarding the time shifted nature of the program viewing (232). The receiver 102 may then temporarily store the additionally revised advertisement (234) and output the revised advertisement to a presentation device (236).
monitoring dates and times that the automated messages from the playback device are received by the data processing system at each URL to thereby monitor time shifted playback of the television advertisements in the broadcast television programs by the playback devices in real time as the time shifted playback occurs.
[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to 

Regarding claim 31 Kilaru discloses the computer-implemented process of claim 23 further comprising storing the subsequent automated messages for subsequent analysis by the data processing system to quantify numbers of times that the each of the advertisements in the broadcast television programs were viewed by the viewers based upon the number of messages received at each URL.
[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking module configured to keep track of the viewing history on a particular set top box 116 for a particular sitting or over a range of sittings and store them in the computer readable storage medium 126.
	
		



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilaru et al. (US 20120151524 A1) (Kilaru) in view of de Wolinsky et al.  (US 20120023516 A1) (Wolinsky).

Regarding claim 13, Kilaru fails to disclose the system of claim 12 wherein the content server
system of claim 12 wherein the content server system is further configured to analyze the stored subsequent automated messages to quantify numbers of times that the television advertisements in the broadcast television programs were viewed by the viewers.
in the same field of endeavor, Wolinsky discloses  the content server
system wherein the content server system is further configured to analyze the stored 
[0049] for In addition, the managed viewing statistics routine 416 may tabulate time delay offsets by comparing date/time of content (e.g., programming and/or commercials) of first run and date/time of content when actually displayed (and 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking advertisement and transmitting viewing statistics to a server as disclosed by Wolinsky to the method of presenting the advertisement in a viewing display as disclosed by Kilaru in order to collecting and generating statistics of channel and commercial viewing

Claim 15, 16, 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilaru et al. (US 20120151524 A1)(Kilaru)	and REDDY et al. (US 20110153426 A1) (REDDY). 
Regarding claim 15, Kilaru discloses the claimed invention except system    of claim 11 wherein the content server system is further configured to identify geographical locations from which the messages are sent to thereby track place shifted viewing of the television advertisements in the broadcast television programs. 
In the same field of endeavor REDDY discloses a system to identify geographical locations from which the messages are sent to thereby track place shifted viewing of the  television advertisements in the broadcast television programs (0056] and [0057]  for tracking the click through performed by the user on 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking the click through performed by the user on different devices as disclosed by REDDY to the method of requesting for new advertisement by the receiver as disclosed by Kilaru in order to allow the user to continuously view the advertisement in the cellphone when it he/she is in the proximity of the PC.

Regarding claim 16, Kilaru discloses the system of claim 15 wherein the 
information comprises a uniform resource locator (URL) associated with the content server system and with the identified television advertisement [0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking module configured to keep track of the viewing history on a particular set top box 116 for a particular sitting or over a range of sittings and store them in the computer readable storage medium 126.

Regarding claim 21 Kilaru fails to disclose the system of claim 11 wherein the content server system is further configured to identify geographical locations from which the messages are sent to thereby track place shifted viewing of the in the broadcast television programs. 
In the same field f endeavor, REDDY discloses a system wherein the content server system is further configured to identify geographical locations from which the messages are sent to thereby track place shifted viewing of the in the broadcast television programs (0056] and [0057]  for tracking the click through performed by the user on different devices (mobile or PC) therefore when the mobile device is within communication proximity of the associated PC,  the user may continue viewing advertising details where they left off on the mobile device). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking the click through performed by the user on different devices as disclosed by REDDY to the method of requesting for new advertisement by the receiver as disclosed by Kilaru in order to allow the user to continuously view the advertisement in the cellphone when it he/she is in the proximity of the PC.

Regarding claim 27 Kilaru fails to disclose computer-implemented process of claim 23
wherein the subsequent analysis by the data processing system further identifies geographical locations from which the messages from the playback 5devices are sent to thereby track place shifted viewing of the broadcast television advertisements
the computer-implemented process of claim 23 wherein the subsequent analysis by the data processing system further identifies geographical locations from which the messages from the playback 5devices are sent to thereby track place shifted viewing of the broadcast television advertisements (0056] and [0057]  for tracking the click through performed by the user on different devices (mobile or PC) therefore when the mobile device is within communication proximity of the associated PC,  the user may continue viewing advertising details where they left off on the mobile device). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking the click through performed by the user on different devices as disclosed by REDDY to the method of requesting the additional information/advertisement as disclosed by Kilaru in view of Sylvain in order to allow the user to continuously view the advertisement in the cellphone when it he/she is in the proximity of the PC.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kilaru et al. (US 20120151524 A1)(Kilaru) in view of REDDY et al. (US 20110153426 A1) (REDDY) and AGRAWAL et al. (US 20130311271 A1) (AGRAWAL)
Regarding claim 17, Kilaru in view of  REDDY fails to disclose the system of claim 16 wherein the messages received by the content server system are received on the URLs associated with different television advertisements
the system of claim 16 wherein the messages received by the content server system are received on the URLs associated with different television advertisements
 ([0024] for “a search engine (not shown) to obtain advertisements based on search queries received by the search engine or uniform resource locators (URLs) in a search engine results page”). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking advertisement requests as disclosed by AGRAWAL to the method of requesting the additional information/advertisement as disclosed by Kilaru in view of  REDDY in order to rank the advertisements or to identify a most popular advertisement. 

	Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kilaru et al. (US 20120151524 A1)(Kilaru) in view of REDDY et al. (US 20110153426 A1) (REDDY) and AGRAWAL et al. (US 20130311271 A1) (AGRAWAL) and Sylvain (US 20080127246 A1).
Regarding claim 18, Kilaru in view of  REDDY and  in view of AGRAWAL fails to disclose the system of claim 17 wherein the messages comprise requests for replacement advertisements. 
In the same field of endeavor, Sylvain discloses a system wherein the messages comprise requests for replacement advertisements ([0036] Prior to playback, the consumer may select an alternate ads mode (step 346), which will trigger 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of requesting for advertisement replacement as disclosed by Sylvain to the method of requesting the additional information/advertisement as disclosed by Kilaru in view of  REDDY and  in view of AGRAWAL in order to enable the user to receive the replaced advertisement. 

Regarding claim 19, Kilaru system of claim 18 wherein the content server system is configured to respond to the messages by delivering the replacement advertisements to the plurality of playback devices 
[0034] With this background, the particular operations that the receiver 102 may take between receiving a signal (202) and transmitting an advertisement to a presentation device 226 may be described in more detail. Having received a signal carrying an advertisement (204), the receiver 102 may temporarily store the advertisement (204) in a computer readable storage medium 126. 

Claim(s) 29, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kilaru et al. (US 20120151524 A1)(Kilaru) in view of Sylvain (US 20080127246 A1).
Regarding claim 29 Kilaru fails to disclose the method of claim 23 wherein the messages comprise requests for replacement advertisements.
a system wherein the messages comprise requests for replacement advertisements ([0036] Prior to playback, the consumer may select an alternate ads mode (step 346), which will trigger replacement of the original ads with alternate ads during playback of the original content).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of requesting for advertisement replacement as disclosed by Sylvain to the method of requesting the additional information/advertisement as disclosed by Kilaru in order to enable the user to receive the replaced advertisement.

	Regarding claim 32 Kilaru discloses a computer-implemented process executed by a data processing system to monitor viewing of television advertisements in broadcast television programs received by a plurality of playback devices that are each coupled to a network, the process comprising:
	storing, by the data processing system, identifying information about the television advertisements appearing in the broadcast television programs, wherein the identifying information is stored on a non-transitory digital storage medium; 
[0034] With this background, the particular operations that the receiver 102 may take between receiving a signal (202) and transmitting an advertisement to a presentation device 226 may be described in more detail. Having received a signal 
	analyzing the broadcast television programs by the data processing system prior to distribution of the broadcast television programs to the plurality of playback devices to thereby automatically recognize and identify advertisements appearing in each of the broadcast television programs, and to associate the identified television advertisements with the identifying information for storage in the non-transitory digital storage medium;
[0037] Having compiled the available viewing data, the located or recognized advertisement may be searched for a matrix code 140 or codes (214). Depending on whether an initial matrix code is present, the receiver may compile a matrix code 140 by performing differing operations (216). 
	receiving, by the data processing system, subsequent automated messages via the network from the plurality of playback devices, wherein the subsequent automated messages are automatically transmitted by each of the playback devices without input from a viewer of the playback device to the data processing system in real time when television advertisements in the broadcast television programs are rendered by the playback devices for viewing by viewers, and wherein each of the automated messages received from the playback devices by the data processing system comprises the identifying information associated with the identified advertisement, and 
	a request for a replacement advertisement, and wherein the identifying information comprises a uniform resource locator (URL) associated with the content server system and with the identified advertisement, and wherein the automated messages received by the content server system are received on the URLs associated with different advertisements;
[0029] As described above, the advertisement data may direct the reader 106 to an advertiser's website, for example, and the viewing data may direct the reader 106 to report the viewer information. In some embodiments, the advertisement data and the viewing data may instead operate together to report the information scanned by the reader 106. For example, in one embodiment, the viewing data may include a URL to a web interface for a reporting server allowing a reader 106 to go to the reporting server and report both the viewing data and the advertisement data. In this embodiment, the reporting server may record and store the viewing data and redirect the reader 106 to an advertiser's website based on the advertisement data provided. In another embodiment, the advertisement data my include a URL to a web interface for an advertisers server. The reader may follow the URL to the advertisers server and provide both the viewing data and the advertiser data and the advertiser server may act on the advertiser data while also sending the viewing data to a reporting server. 
[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking module configured to keep track of the viewing history on a particular set top box 116 for a particular sitting or over a range of sittings and store them in the computer readable storage medium 126.
time and date of the time shifted viewing may be compiled. The receiver 102 may then search the stored advertisement matrix codes 140 and modify them to include the additional viewing data regarding the time shifted nature of the program viewing (232). The receiver 102 may then temporarily store the additionally revised advertisement (234) and output the revised advertisement to a presentation device (236).
	processing, by the data processing system, the received automated messages to thereby monitor dates and times that the automated messages are received from each of the playback devices at each URL to thereby monitor time shifted playback of the television advertisements in the broadcast television programs by the playback devices in real time as the time shifted playback occurs, and further processing the received automated messages by the data processing system to identify geographical locations from which the automated messages are sent and thereby track place shifted viewing of the broadcast television advertisements in real time as the place shifted playback occurs; and
	responding, by the data processing system, to each of the received automated messages to transmit the replacement advertisement to the playback device via the network.
[0030] the receiver 102 may indicate that a particular advertisement was shown during the 5th commercial break or the final commercial break, thereby allowing collectors of the information to determine which portions of a program are more apt to have respective advertisements viewed. The receiver 102 may also have a tracking 
However Kilaru fails to disclose wherein the messages comprise requests for replacement advertisements.
In the same field of endeavor, Sylvain discloses a system wherein the messages comprise requests for replacement advertisements ([0036] Prior to playback, the consumer may select an alternate ads mode (step 346), which will trigger replacement of the original ads with alternate ads during playback of the original content).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of requesting for advertisement replacement as disclosed by Sylvain to the method of requesting the additional information/advertisement as disclosed by Kilaru in order to enable the user to receive the replaced advertisement.

	Regarding claim 33 Kilaru discloses the computer-implemented process of claim 32 wherein the automated messages received from the playback devices comprise requests for replacement advertisements.
([0036] Prior to playback, the consumer may select an alternate ads mode (step 346), which will trigger replacement of the original ads with alternate ads during playback of the original content).

34 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kilaru et al. (US 20120151524 A1)(Kilaru) in view of Sylvain (US 20080127246 A1)and REDDY et al. (US 20110153426 A1) (REDDY). 
	Regarding claim 34 Kilaru in view of Sylvain fails to disclose computer-implemented process of claim 33 wherein the geographical locations are identified based upon reverse geolocation of Internet Protocol (IP) addresses contained in the received automated messages.
In the same field f endeavor, REDDY discloses a system the computer-implemented process wherein the geographical locations are identified based upon reverse geolocation of Internet Protocol (IP) addresses contained in the received automated messages.
 (0056] and [0057]  for tracking the click through performed by the user on different devices (mobile or PC) therefore when the mobile device is within communication proximity of the associated PC,  the user may continue viewing advertising details where they left off on the mobile device). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking the click through performed by the user on different devices as disclosed by REDDY to the method of requesting the additional information/advertisement as disclosed by Kilaru in view of Sylvain in order to allow the user to continuously view the advertisement in the cellphone when it he/she is in the proximity of the PC.

 fails to disclose the computer-implemented process of claim 32 wherein the geographical locations are identified based upon reverse geolocation of Internet Protocol (IP) addresses contained in the received automated messages.
In the same field f endeavor, REDDY discloses a system the computer-implemented process of claim 23 wherein the subsequent analysis by the data processing system further identifies geographical locations from which the messages from the playback 5devices are sent to thereby track place shifted viewing of the broadcast television advertisements (0056] and [0057]  for tracking the click through performed by the user on different devices (mobile or PC) therefore when the mobile device is within communication proximity of the associated PC,  the user may continue viewing advertising details where they left off on the mobile device). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking the click through performed by the user on different devices as disclosed by REDDY to the method of requesting the additional information/advertisement as disclosed by Kilaru in view of Sylvain in order to allow the user to continuously view the advertisement in the cellphone when it he/she is in the proximity of the PC.

	Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilaru et al. (US 20120151524 A1)(Kilaru) in view of Sylvain (US 20080127246 A1) and Wolinsky et al.  (US 20120023516 A1) (Wolinsky).

Regarding claim 35, Kilaru in view of Sylvain fails to disclose computer-implemented process of claim 32 further comprising storing the subsequent automated messages for subsequent analysis by the data processing system to quantify numbers of times that the each of the advertisements in the broadcast television programs were viewed by the viewers based upon the number of messages received at each URL.
	in the same field of endeavor, Wolinsky computer-implemented process of claim 32 further comprising storing the subsequent automated messages for subsequent analysis by the data processing system to quantify numbers of times that the each of the advertisements in the broadcast television programs were viewed by the viewers based upon the number of messages received at each URL.
0049] for In addition, the managed viewing statistics routine 416 may tabulate time delay offsets by comparing date/time of content (e.g., programming and/or commercials) of first run and date/time of content when actually displayed (and redisplayed) and store data representative of time offset content, as advertisers and broadcasters may desire to know what content is time shifted and how many times, for example. In one embodiment, the managed viewing statistics routine 416 may be integrated with DVR functionality (e.g., fast forward, record, rewind, pause) in collecting and generating statistics of channel and, optionally, commercial viewing.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of tracking advertisement and transmitting viewing statistics to a server as disclosed by Wolinsky to the method of 
	
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422